Truewest Corporation 211 West Wall Midland, Texas 79701 Telephone: 432.682.1761 Facsimile: 432.682.2560 June 9, United States Securities and Exchange Commission Washington, D.C. 20549 Dear Ladies and Gentlemen: 1) We note that your comment directed us to discover that an inadvertent clerical error was made in the preparation of the Statement of Operations and Comprehensive Loss for the three and six months ended March 31, 2009 through the failure to update the disclosure of our weighted-average number of shares outstanding and in the corresponding discussion of earnings per share in Part I - Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as caused by our reverse and forward stock splits during the reporting period. We have corrected this inadvertent clerical error and have filed an amended Form 10-Q/A with the changed information on the Statement of Operations and Comprehensive Loss, the discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations and in Part I - Item 4, “Controls and Procedures”. Please contact me should you have any additional questions or comments. Sincerely, /s/ Glenn A. Little Glenn A.
